Title: To John Adams from United States House of Representatives, 20 July 1789
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					July 20, 1789
				
				 The House of Representatives have passed a bill, entitled “An act for the establishment and support of light-houses, beacons, and buoys.” They have concurred in the amendments proposed by the Senate to a bill, entitled “An act for establishing an Executive Department, to be denominated the Department of Foreign Affairs.” And they have received from the President of the United States an enrolled bill, entitled “An act imposing duties on tonnage,” with his signature affixed thereto. 
				
					
				
				
			